Citation Nr: 0429215	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Propriety of the initial 10 percent evaluation for the 
residuals of resection of the 11th rib.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound at the level above the T10/11 vertebra, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1981.

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied an increased 
evaluation for the veteran's gunshot wound at the level above 
the T10-11 vertebra and continued the prior 10 percent 
evaluation of this disability.  The RO did grant service 
connection for resection of the 11th rib and evaluated this 
disability as 10 percent disabling.  Finally, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  During the pendency of this appeal, the 
veteran changed his residence and this case was transferred 
to the RO in Albuquerque, New Mexico.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board of Veterans' Appeals (Board) in 
September 2002.  The VLJ that conducted this hearing will 
make the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

In August 2003, the Board remanded this case for development 
of the medical evidence and to comply with the veteran's due 
process rights.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
VAOPGCPREC 1-03.  The case has now returned for appellate 
consideration.

At his Board hearing in September 2002, the veteran contended 
that his entitlement to service connection (to include a 
compensable evaluation) for the resection of the 11th rib 
should have been granted at an earlier date.  He appears to 
argue that the RO committed an error by not granting service 
connection for this disability in its initial rating decision 
of January 1992 that awarded service connection for residuals 
of the gunshot wound to the back.  It is unclear to the Board 
whether the veteran wishes to file a claim for clear and 
unmistakable error concerning the RO's adjudication in the 
January 1992 rating decision.  See 38 C.F.R. § 3.105.  If the 
veteran does wish to file such a claim, he should contact the 
RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions of the issues 
decided below have been obtained.

2.  The medical and radiological evidence reveals a severe 
muscle injury to Muscle Group XX (in the thoracic region) as 
a residual of an in-service gunshot wound to the back.

3.  The medical evidence establishes that the resection of 
the 11th rib has resulted in loss of one rib without 
regeneration.


CONCLUSIONS OF LAW

1.  An evaluation of 40 percent disabling, but not more, is 
warranted for a severe muscle injury to Muscle Group XX (in 
the thoracic region) resulting from a gunshot wound to the 
back.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.73, Codes 5320 (2003).

2.  An evaluation in excess of 10 percent is not warranted 
for residuals of the resection of the 11th rib.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.71a, 
Diagnostic Code 5297 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in March 2001 and January 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for the 
residuals of his resection of the 11th rib and his gunshot 
wound to the back.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claims 
decided below has been received, there is no indication that 
disposition of these claims would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in August 2000 and February 2004.  These 
examinations provided detailed medical histories, findings on 
examination, and appropriate opinions on the severity of the 
veteran's resection of the 11th rib and gunshot wound to the 
back.  The examiner of February 2004 clearly indicated that 
he had reviewed the medical evidence contained in the claims 
file in connection with his examination.  Based on this 
evidence, the Board finds that these examinations are 
adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
only identified VA medical treatment and medical evidence in 
the possession of the Social Security Administration (SSA).  
These records were obtained and associated with the claims 
file.  VA has also obtained his service medical records.  The 
veteran did request a hearing before the Board and such a 
hearing was held in September 2002.  A transcript of this 
hearing has been associated with the claims file.  Thus, the 
Board concludes that all pertinent evidence regarding the 
issue decided below has been obtained and incorporated into 
the claims file.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records indicate that in connection with 
treatment for the effects of an in-service gunshot wound to 
the back, approximately 10 centimeters of the veteran's 11th 
rib that had been damaged by the bullet were removed in 
February 1981.  The veteran has contended in various written 
statements and at his Board hearing in September 2002 that 
the symptoms resulting from his gunshot wound to the back and 
resected 11th rib are more severe than reflected in the 
current 10 percent evaluations for these disabilities.  

VA compensation examination of August 2000 noted the 
veteran's complaints of pain in the left thorax or left 
ribcage.  On examination, there was a midline anterior six-
inch scar running superiorly-inferiorly and a left T10 scar 
running along the ribcage where a rib was removed.  Thoracic 
motion was found to be "good."  X-rays of the thoracic 
spine revealed minimal loss of height anteriorly in the mid-
thoracic vertebral bodies.  However, there was normal 
alignment and the pedicles appeared to be intact.  There were 
fine metallic foreign bodies in the posterior soft tissue. 
The diagnoses included gunshot wound at the T10-11 level with 
a history of extraction of the T10 rib on the left, with 
well-healed scars.  

A VA outpatient record of November 2000 noted the veteran's 
complaints to include back pain and muscle spasm.  He 
indicated that his pain was getting worse and would increase 
with such activity as walking, twisting, turning, and 
prolonged sitting.  The veteran asserted that the residuals 
of his gunshot wound to the back had prevented him from 
working secondary to his pain.  On examination, the veteran's 
scars were well healed.  His muscle strength was five (on a 
scale from one (minimal) to five (full)) throughout, and his 
sensory examination was intact regarding the back.  Range of 
motion in the back was within normal limits, but midline and 
paraspinous tenderness were present from the T8 to the L2 
levels.  There was no tenderness with lateral bending.  
Thoracic kyphosis was present.  The diagnosis was chronic 
mid-back pain of musculoskeletal and neuropathic character.  

During a VA physical examination in January 2002, the veteran 
complained of neck and back pain that radiated into his 
extremities.  An examination of the abdomen noted that it was 
non-tender.  Examination of the back was positive for 
straight leg raises and muscle spasm.  The assessments 
included chronic back pain secondary to a 1979 gunshot wound 
and chronic neck pain secondary to a 1994 water ski accident.  
VA outpatient records dated in the early 2000s noted similar 
complaints and physical findings.

VA outpatient examination in September 2002 noted the 
veteran's complaints of back pain he attributed to a gunshot 
wound to the back during military service.  Neurological 
examination findings were reported to be negative or normal.  
A gunshot wound scar was reported to exist in the mid-back 
region from midline to the right.  The veteran reported 
perceived pain that worsened during examination, around the 
area of the gunshot wound.  He described this pain as sharp, 
stabbing, pulsating, and localized to the area around the 
scar from the gunshot wound.  The area was tender.  X-ray 
noted small metallic fragments in the soft tissue around the 
T11 vertebra.  No signs of degenerative disc disease were 
present, but mild exaggerated kyphosis was noted.  On 
examination, muscle bulk and tone were normal with strength 
five out of five.  Sensory examination and reflexes were 
normal.  There was no sign of radiculopathy.  Thoracic and 
lumbar range of motion was "good," but painful.  The 
assessment was a history of low back pain.  The examiner 
noted that physical examination was non-contributory (with 
some symptom magnification by the veteran), although the pain 
was appropriately localized to the area where the veteran had 
a gunshot wound and a partial rib resection.

VA compensation examination in February 2004 noted the 
veteran's complaints of midline upper back pain that radiated 
sideways and sometimes down to his low back.  He described 
this pain as aching and burning.  This pain was constant, but 
would at times wax and wane.  The veteran claimed that he was 
unable to keep a full time job due to his back pain.  He 
currently worked approximately 14 hours a week as a disc 
jockey in a local pub.  He utilized a transcutaneous 
electrical nerve stimulation (TENS) unit, but did not wear a 
back brace or use any device to assist ambulation.  On 
examination, the back muscles at the T10 and T11 level were 
tender and evidenced muscle spasm.  The veteran reported that 
the muscle spasm in his back would increase in intensity one 
to two times a day and would last from 30 minutes to three or 
four hours.  No sensory deficits were present on examination.  
Muscle strength was full and equal.  Range of motion testing 
noted the veteran's complaints of pain with any movement of 
the back.  X-ray revealed tiny metallic fragments projecting 
into the soft tissue over the lower thoracic spine and left 
upper abdomen.  There were also minor degenerative changes in 
the facet joints at the L5-S1 level.  There were entrance and 
exit scars present as a result of the gunshot wound.  Also 
identified was a scar on the left flank associated with the 
removal of the veteran's 11th rib.  The veteran reported that 
all scars had numbness to light touch and pin prick.  The 
diagnoses were status post gunshot wound to the back with 
sequelae, and recurrent muscle spasm (Muscle Group XX) 
secondary to gunshot wound.  It was opined by the examiner 
that the functional abnormalities and pain were associated 
with the veteran's gunshot wound.  The examiner found that 
the veteran's reported pain on motion, weakened movement, and 
increased fatigability were the result of his service-
connected gunshot wound.  It was further commented that the 
examiner could not determine what the additional loss of 
functional ability would be during periods of flare-ups as 
such an opinion would be mere speculation.  The veteran 
reported that during flare-ups he lost half of his current 
functional ability in the back.  


Evaluation of Gunshot Wound

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service-connected for residuals of a 
gunshot wound to the back at the thoracic level.  Gunshot and 
shrapnel wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  In considering the 
residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  (iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4)  Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
at 38 C.F.R. § 4.56(c), worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile. 
 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
 
(D) Visible or measurable atrophy. 
 
(E) Adaptive contraction of an opposing group of muscles. 
 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 

The veteran's residuals of a gunshot wound at the level above 
the T10/11 vertebra is currently evaluated as 10 percent 
disabling under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.73, Diagnostic Code 5320 (Muscle Group XX), 
effective from May 16, 1991.  For injuries affecting the 
muscles in the thoracic region, This Code authorizes a 
noncompensable evaluation for slight disability, a 10 percent 
for moderate disability, a 20 percent for moderately severe 
disability, and a 40 percent for severe disability.  

Radiological evidence continues to report metallic fragments 
in the soft tissue of the thoracic and lumbar spine areas.  
There is evidence of a fracture of the 11th rib resulting 
from the gunshot wound.  As discussed below, the 11th rib 
fracture is separately evaluated.  The medical evidence shows 
that the veteran's gunshot wound to the back was a through 
and through wound with both an entrance and exit site.  Thus, 
under 38 C.F.R. § 4.56(b), the residuals of this wound must 
at the very least be evaluated as a moderate muscle injury.  
Reviewing the medical evidence, the residuals of the 
veteran's gunshot wound include fatigability and severe pain, 
with increased severity during activity.  While the examiner 
of February 2004 did not provide an opinion on functional 
limitation during flare-ups, the examiner found that the 
veteran's complaints were consistent with the residuals of 
his gunshot wound.  Therefore, the Board finds that veteran's 
lay evidence regarding his functional limitations is credible 
and that severe limitation of motion exists during flare-ups.  
See 38 C.F.R. § 4.3.  Also the objective evidence shows that 
muscle spasm is a daily occurrence and is not only 
objectively demonstrated by palpation, but was visibly 
observed by multiple examiners.

A review of the service and post-service medical evidence 
reveals that the veteran's gunshot wound to the back was a 
through and through muscle wound due to a high velocity 
missile (bullet) that resulted in a bone fracture (11th rib).  
This injury required hospitalization with consistent 
complaints of muscle disability.  The injury has resulted in 
a severe impairment of muscle strength and endurance in the 
back.  Also, it appears that the muscle injury and resulting 
chronic muscle spasm have altered the curvature of the 
thoracic spine as multiple examiners noted the existence of 
kyphosis.  There is radiological evidence of multiple 
metallic fragments in the thoracic soft tissue showing 
intermuscular trauma and widespread explosive effect of the 
missile.  Based on this evidence, the Board finds that the 
veteran's gunshot wound to the back is best characterized as 
a severe injury to Muscle Group XX.  Therefore, an increased 
evaluation to 40 percent is warranted under Code 5320.

The Board notes that not all of the listed criteria regarding 
history or objective findings under 38 C.F.R. § 4.56 for a 
severe injury are noted in the current record.  However, the 
muscles of group XX reveal a level of pain and lack of 
endurance more approximating a severe muscle disability.  See 
38 C.F.R. § 4.20.  Such a level of disability is dramatically 
shown by muscle spasm that was clearly visible, without 
palpation, to multiple examiners and radiological evidence of 
the explosive effect of the bullet with residual metallic 
fragments in the soft tissue.  Also, the veteran's reported 
severe functional limitations appear to be supported by the 
examiner's opinion of February 2004.  Based on these 
findings, the Board determines that the thoracic muscle 
injury is more analogous to a severe muscle injury under Code 
5320.  Therefore, the Board is compelled to award a 40 
percent evaluation for a severe injury to Muscle Group XX.  
See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see also 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (The Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals).  A 40 percent evaluation is the highest 
evaluation authorized under Code 5320 for a muscle injury to 
group XX in the thoracic region.


Evaluation of Resected 11th Rib

The veteran's residuals of the resection of his 11th rib are 
currently evaluated as 10 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5297.  This award was made effective 
from June 1, 2000. 

The medical evidence shows that surgery in connection with 
his in-service gunshot wound resulted in the resection of one 
rib, that is, the 11th rib.  According to Code 5297, removal 
of one rib, or resection of two or more ribs without 
regeneration, warrants a 10 percent evaluation.  In order to 
receive a 20 percent evaluation, the evidence must show 
removal of at least two ribs.  The service medical records 
clearly indicate that only one rib was affected by the 
resection.  Therefore, the criteria at Code 5297 do not 
authorize an increased evaluation for the resection of the 
11th rib for any period during this appeal.

The veteran has claimed that he currently experiences 
significant pain and loss of functional ability due to pain 
in his mid and lower back.  However, the medical opinion 
obtained in February 2004, which included a review of the 
medical history contained in the claims file, clearly 
attributed these residuals to the veteran's gunshot wound.  
These residuals are rated separately.  As these residuals are 
associated by medical opinion with a separate service-
connected disability, it is inappropriate to evaluate the 
veteran's resection of the 11th rib based on the same 
symptomatology.  See 38 C.F.R. § 4.14.

In addition, the Board notes that there is no medical 
evidence that has associated a joint, muscle, or neurologic 
disability with the resection of the 11th rib.  Thus, 
evaluations under the diagnostic criteria at 38 C.F.R. 
§ 4.71a (other than Code 5297), 4.73, and 4.124a are not 
authorized.  The examiner of February 2004 indicated that it 
was the gunshot wound to the back that currently affects the 
muscles of the back, not the resected 11th rib.  Therefore, 
consideration of the diagnostic criteria that evaluates 
joint, muscle, and neurologic disabilities is not applicable 
to the evaluation of the resection of the 11th rib. 

Based on this analysis, the Board determines that an 
evaluation in excess of 10 percent for residuals of the 
resection of the 11th rib is not warranted.  The only 
residuals identified by the medical evidence with the 11th 
rib is the resection itself and subjective complaints of 
pain.  Neither symptom warrants an evaluation in excess of 10 
percent disabling.  See 38 C.F.R. § 4.59 (It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.)

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that the 
disability in the current case has not significantly changed 
since June 2000; therefore, a uniform rating is warranted.


Extra-schedular Evaluations

In the statement of the case (SOC) and supplemental 
statements of the case (SSOCs) of record, the RO has 
considered whether the veteran's residuals of a gunshot wound 
to the back and resection of the 11th rib warranted a total 
disability evaluation.  According to 38 C.F.R. § 3.321(b)(1), 
in the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's 
residuals of the gunshot wound or resection of the 11th rib 
have resulted in him being hospitalized since June 2000.  The 
veteran has explicitly claimed that his back pain markedly 
interfered with his ability to work.  As noted above, the 
February 2004 examiner clearly associated this pain and its 
resulting functional limitations with the gunshot wound, not 
the resection of the 11th rib.  Based on the SSA records, it 
appears that he was given a SSA disability primarily due to 
his psychiatric disability and residuals of a post-service 
neck injury incurred in 1994.  As noted above, the 
preponderance of the medical evidence has only attributed 
minimal residuals to the resection of the rib.  While the 
veteran has been given a increased evaluation due to the 
severe nature of the residuals of his gunshot wound, no 
medical professional has found that the resection of this rib 
or the gunshot wound has in any way markedly interfered with 
his ability to work.  It is noted by the Board that medical 
examination of the veteran's functional ability has shown 
only minimal to moderate limitations with the back outside of 
periods of intermittent exacerbation.  Such periods have 
never been objectively demonstrated.  Neither has the veteran 
presented any corroborative evidence that he is unable to 
work due in any substantial part to his service-connected 
gunshot wound or 11th rib resection.  Based on this evidence, 
the Board finds that the residuals of the resection of the 
11th rib or his gunshot wound, while impacting his ability to 
work, have not caused a marked interference with his ability 
to be employed.  Thus, the level of interference with the 
veteran's industrial abilities due to these disabilities are 
fully contemplated in his current evaluations under the 
rating schedule.  Based on this evidence, the Board finds 
that the veteran's service-connected gunshot wound to the 
back and 11th rib resection do not present such exceptional 
or unusual disability pictures as to render impractical the 
application of the regular schedular standards.  Therefore, 
these issues do not warrant referral for extra-schedular 
evaluations.


Conclusion

Based on the above analysis, the evidence warrants an 
evaluation of 40 percent disabling under Code 5320 for a 
severe muscle injury to Muscle Group XX.  However, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent disabling for the 
residuals of the resection of the 11th rib.  While the 
appellant is competent to report symptoms, a preponderance of 
the medical findings is against higher evaluations or extra-
schedular evaluations.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  The 
Board concludes that the preponderance of the evidence is 
against higher evaluations and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 40 percent disabling, but not more, for a 
severe injury to Muscle Group XX resulting from a gunshot 
wound at the level above the T10/11 vertebra is granted, 
subject to the applicable criteria pertaining to the payment 
of veterans' benefits.

An initial evaluation in excess of 10 percent disabling for 
the residuals of resection of the 11th rib is denied.


REMAND

Prior to the Board's own development in this case, the 
outpatient records and VA compensation examinations did not 
provide any definitive diagnosis for PTSD.  However, VA 
treatment records and SSA evidence obtained since that time 
have noted diagnoses for PTSD.  This evidence does not 
contain a clear medical opinion on the etiology of this 
disorder.  In addition, the diagnosis for PTSD is not 
consistently given in the VA treatment records of recent 
years.  Under these circumstances, a new psychiatric 
examination must be obtained that includes all definitive 
psychiatric diagnoses and opinions on the etiology of all 
current psychiatric disorders.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wisch v. Brown, 8 Vet. App. 
139, 140 (1995) (VA's duty to assist includes a medical 
opinion evaluating a claimant's medical history to determine 
whether an event in service could reasonably have caused a 
current disability.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  

2.  The VBA AMC should contact VA's New 
Mexico Health Care System (VA Medical 
Center in Albuquerque, New Mexico) and 
request copies of the veteran's inpatient 
and outpatient treatment dated from 
February 2004 to the present time.  These 
records should be incorporated into the 
veteran's claim file.

3.  The VBA AMC should contact the 
veteran and request that he clearly 
identify the facility, referred to as 
Terrell in a January 2001 outpatient 
treatment record, at which he was 
hospitalized in 1983 for three months 
after his spouse was killed.  If signed 
release forms are required to obtain this 
evidence, the veteran should be requested 
to provide such signed forms.  
Thereafter, the RO should request copies 
of these hospitalization records from the 
identified facility.  All responses and 
evidence received from these request 
should be incorporated into the claims 
file.

4.  After the above development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
all current psychiatric disabilities.  
The claims folder must be sent to the 
examiner for review.  A copy of this 
decision/remand must also be provided to 
the examiner.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the examination report. 

The in-service medical records clearly 
establish that the veteran incurred a 
gunshot wound to the back during his 
military service.  The physical residuals 
of this gunshot wound have been found to 
be service-connected and are currently 
evaluated under the appropriate 
diagnostic codes.  The veteran also 
claims that he suffers with PTSD as a 
result of his in-service gunshot wound.  
After a review of the complete medical 
history contained in the claims file, the 
examiner should determine whether the 
veteran suffers with a psychiatric 
disability.  If so, this disability 
should be identified and all appropriate 
diagnoses provided.  Then, the examiner 
should determine whether it is at least 
as likely as not that any current 
psychiatric disability, to include any 
PTSD, had its onset during active service 
or is related to any in-service disease 
or injury.

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



